ADVISORY ACTION
Applicants' amendments and remarks in the After Final filed on 02/18/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Status of the Claims 
Claims 1-4 are pending and under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Rejections Necessitated by Amendments and Newly Filed IDS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20110133194-see IDS filed 09/14/2020, English translation attached). 
Claim 1 is to a topical cosmetic composition for topical use for improving symptoms of atopic dermatitis, the composition comprising as active components: a high molecular weight poly-gamma-glutamic acid; and a low molecular weight poly-gamma-glutamic acid; wherein the high molecular weight poly-gamma-glutamic acid has a molecular weight of 1,500 to 3,500 kDa, the low molecular weight poly-gamma-glutamic acid has a molecular weight of 0.5 to 2 kDa, the high molecular weight poly-gamma-glutamic acid is contained in an amount of 0.01 to 0.5 wt.% with respect to the total weight of the composition, and the low molecular weight poly-gamma-glutamic acid is contained in an amount of 0.01 to 2.5 wt.% with respect to the total weight of the topical cosmetic composition, wherein the topical cosmetic composition is formulated for topical administration to the skin. 
th paragraph. Furthermore, Kim suggests that polygamma glutamic acid can be used as a moisturizer or cosmetic, see page 3 3rd paragraph.
Kim et al. teach compositions which are suitable to be applied topically. Although Kim does not expressly teach the recitation in claim 1 “for improving symptoms of atopic dermatitis” it is noted that the recitation “for topical use of improving symptoms of atopic dermatitis is an intended use of the claimed composition which holds little patentable weight per MPEP 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
With regards to the amount of the high and low molecular weight polygamma glutamic acid, the molecular weight range and the ratio of each, Kim teaches overlapping ranges. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
The prior art discloses the individual elements of applicant's claimed combination but does not appear to disclose their combination in an anticipatory fashion in light of the overlapping ranges. Nevertheless, it would have been obvious to have made this combination because MPEP 2144.05 discloses that a prima facie case of obviousness exists when there is overlapping ranges. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). 

Response to Remarks
Applicants argue that Kim is directed to compositions for the oral cavity (abstract). Kim does not suggest a topical cosmetic composition applied to the skin. Applicants argue that there is no disclosure in Kim that prompts a person of skill in the art to modify the 
Examiner respectfully disagrees and notes that while Kim does teach compositions for treatment of the oral cavity, in the alternative embodiments Kim does at least teach and suggest for topical cosmetic use as the formulations can be administered topically or transdermally. Kim suggests that polyglutamic acid finds use in the art in cosmetics and as a moisturizer. The composition of Kim et al. is able to be administered topically or transdermally and thus is capable of being formulated for topical administration to the skin as a topical cosmetic, see page 3, 7th paragraph. Furthermore, Kim suggests that polygamma glutamic acid can be used as a moisturizer or cosmetic, see page 3 3rd paragraph. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  
Kim et al. teach compositions which are suitable to be applied topically. Although Kim does not expressly teach the recitation in claim 1 “for improving symptoms of atopic dermatitis” it is noted that the recitation “for topical administration to the skin for improving symptoms of atopic dermatitis is an intended use of the claimed composition which holds little patentable weight per MPEP 2111.02. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from . 

Conclusion
Currently, all claims are rejected and no claims are allowed.  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/14/2020 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619